DETAILED ACTION
	This action is responsive to the application No. 16/705,489 filed on 06 December 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  The IDS has been considered

                                                   Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-5 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. 
Claim 4 recites the display device of claim 2, wherein the transistor includes a semiconductor layer, a gate electrode on the semiconductor layer, a source electrode electrically connected to the gate electrode, and a drain electrode electrically connected to the gate electrode. Applicant claims that gate electrode is shorted with drain and source electrodes. However the specification does not show or disclose this aspect. From semiconductor device physics aspect, if gate, drain and source are shorted electrically, the MOS transistor cannot be in a commonly known functional state. The specification does not disclose distinctly of any other MOS transistor usage model with gate, drain, source being electrically connected. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (KR20190027986 A), hereinafter ‘Oh’ in view of Yoshida (US 20190372035 A1). 
For the purpose of examination, the document US 20190074331 A1 will be considered as the English translation for Oh et al. (KR20190027986 A).
Regarding claim 1, Oh teaches a display device comprising: 
a substrate including: a flat area (as shown in Fig. 1 annotated below) at which an image is displayable, and a first bending area (area D2) which an image is displayable (see paragraph 0072) and at which the display device is bendable, the first bending area extended from a first side of the flat area and including in order in a direction away from the flat area, a first upper bending portion (see. Fig. 1 annotated below – hereinafter called FUB), a first extending portion (see. Fig. 1 annotated below – hereinafter called FEP), and a first lower bending portion (see. Fig. 1 annotated below – hereinafter called FLB), a transistor disposed in the flat area (see Fig. 4  and paragraph 73, 85 of Oh; transistor TR is located in the flat area), a light-emitting element electrically connected to the transistor (see Fig. 4 of Oh; LED is connected electrically to the transistor TR), the light-emitting element including an emission layer in the flat area and in the 
Oh discloses different insulation layers 120, 121, 160 (see Fig, 4, 5, paragraph 87 and 88) and highlights that layer 121 is an inorganic layer which could be a multi-layer structure (for the examination purpose we are considering that layer 121 is made of two layers 121a and 121b; this has been highlighted in Fig. 5 of Oh annotated below). But Oh lacks details about the materials of the inorganic layers 120 and 160. Yoshida teaches about an analogous OLED structure (see Fig. 5 of Yoshida) where there are 4 inorganic layers (layers 103, 116, 118 and 120). Even though Oh lacks details on the composition of layers 120 and 160 in Fig. 4 and 5, Yoshida teaches of an OLED device where such layers are inorganic layers. Oh teaches these inorganic layers are disposed in the flat area and the first bending area, wherein a thickness of the inorganic layer disposed in each of the first upper bending portion, the first extending portion and the first lower bending portion of the first bending area is smaller than a thickness of the inorganic layer disposed in the flat area (see Fig. 5 of Oh annotated below where the thickness difference has been highlighted).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multiple (4 layers) inorganic insulation layers, as is taught by Yoshida, in the OLED structure, as is taught by Oh. Inorganic insulation layers has the advantage of elevated operating temperature (typically higher than 200 degree Celsius)

    PNG
    media_image1.png
    349
    586
    media_image1.png
    Greyscale

Regarding claim 2, the combination of Oh & Yoshida teaches the display device of claim 1, wherein the inorganic layer includes a first insulating layer (layer 121b in Fig. 5 of Oh annotated below), a second insulating layer (layer 160) disposed further from the substrate than the first insulating layer, a buffer layer (layer 121a) between the substrate and the first insulating layer or a barrier layer (layer 120) between the substrate and the buffer layer, each of the first insulating layer, the second insulating layer, the buffer layer and the barrier layer including an inorganic material.  

    PNG
    media_image2.png
    712
    1131
    media_image2.png
    Greyscale

Regarding claim 3, the combination of Oh & Yoshida teaches the display device of claim 2, wherein the flat area includes (as shown in Fig. 1 annotated above)  each of the first insulating layer (layer 121b), the second insulating layer (layer 160), the barrier layer (layer 120) and the buffer layer (layer 121a), on the substrate, and  each of the first insulating layer and the second insulating layer in the flat area extends from the flat area to be disposed in the first lower bending portion (element Cv; see Fig. 5 annotated above).  
Regarding claim 4, the combination of Oh & Yoshida teaches the display device of claim 2, wherein the transistor includes a semiconductor layer, a gate electrode on the semiconductor layer, a source electrode electrically connected to the semiconductor layer, and a drain electrode electrically connected to the semiconductor layer (see paragraph 88 of Oh).
Regarding claim 5, the combination of Oh & Yoshida teaches the display device of claim 4. Oh teaches about the implementation of bottom gate TFT (as shown in Fig. 5 annotated above). Bottom gate TFT suffers from reliability degradation under negative gate bias-
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a top Gate TFT structure, as taught by Yoshida, in the OLED structure, as taught by Yoshida to overcome the issue of reliability degradation under negative gate bias-temperature stress in bottom gate TFT.
The combination of Oh & Yoshida will have the top gate TFT structure (the bottom gate TFT in Oh is replaced by the top gate TFT as implemented in the OLED structure of Yoshida; this change will switch the locations of the gate electrode and the semiconductor layer in the structure of transistor TR in  Fig. 5 of Oh annotated above). The combination of Oh and Yoshida, wherein a gate conductor includes the gate electrode (layer 155), a data conductor includes the source electrode (element 176), the drain electrode (element 177) and the layer 710, and in order from the substrate are disposed the buffer layer (layer 120), the semiconductor layer (layer 132), the first insulating layer (121b), the gate conductor (layer 155), the second insulating layer (layer 160) and the data conductor layer 710; see paragraph 89 of Oh; when the transistor is on, it will act as a pass-gate which will pass on the data from the source/drain of the transistor TR to the layer 710. Hence source, drain and layer 710 are referred to as data conductor).
 Regarding claim 9, the combination of Oh & Yoshida teaches the display device of claim 1, wherein the emission layer comprises: a first emission layer (layer 720 in Fig. 4 of Oh) in the flat area (area PA1 in Fig. 3 of Oh) and with which the image is displayed in the flat area, a bending emission layer (layer 720 in Fig. 5 of Oh) in the first upper bending portion (area CA1a in Fig. 3 of Oh) and with which the image is displayed in the first upper bending portion, and the substrate (layer 110) which is bent at the first bending area bends the bending emission layer together with the first upper bending portion.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 20190074331 A1), hereinafter ‘Oh’ in view of Yoshida (US 20190372035 A1) and further in view of Bu (US 20190148474 A1).
Regarding claim 10, the combination of Oh & Yoshida teaches the display device of claim 2 but they lack details on the thickness of the buffer layer and the barrier layers. Bu teaches (see paragraph 50 and Fig. 6 of Bu) an OLED device where the barrier layer (layer 200) has a thickness of 5000 Angstroms and the buffer layer (layer 300) has a thickness of 3500 Angstroms (sum of the thickness of the barrier and the buffer layers is 8500 Angstroms). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the thickness information, as taught by Bu, to fabricate the OLED device, as taught by Oh & Yoshida. Appropriate thickness of the barrier and buffer layers is important to prevent the absorption of moisture and Oxygen into the OLED device.
Regarding claim 11, the combination of Oh & Yoshida teaches display device of claim 1, wherein the first bending area (see D2 in Fig. 1 annotated above) is bent under the flat area (flat area has been highlighted in Fig.1 annotated above) based on a side of the adjacent flat area (see Fig.1 annotated above).  
Regarding claim 12, the combination of Oh & Yoshida teaches the display device of claim 1, wherein the first upper bending portion (layer FUB in Fig. 1 annotated above), the first extending portion (layer FEP in Fig 1 annotated above), and the first lower bending portion  (layer FLB in Fig 1 annotated above) disposed in order in the direction away from the flat area respectively meet each other at sides adjacent to each other, and the substrate (layer 110 in Fig. 5 of Oh annotated above) which is bent bends the first bending area portion (D2 in Fig. 1 annotated above) at each of the adjacent sides at which the first upper bending portion, the first extending portion and the first lower bending portion respectively meet.  
Regarding claim 13, the combination of Oh & Yoshida teaches the display device of claim 1, further comprising: a second bending area extended from a second side of the flat area (see Fig. 18 of Oh annotated below; appropriate features related to the second bending area have been highlighted) opposite to the first side thereof and at which the display device is bendable, a third bending area extended from a third side of the flat area (see Fig. 18 of Oh annotated below; appropriate features related to the third bending area have been highlighted) and at which the display device is bendable, or a fourth bending area extended from a fourth side of the flat area (see Fig. 18 of Oh annotated below; appropriate features related to the fourth bending area have been highlighted) opposite to the third side thereof and at which the display device is bendable.  
                  
    PNG
    media_image3.png
    502
    553
    media_image3.png
    Greyscale

Regarding claim 14, the combination of Oh & Yoshida teaches the display device of claim 13, wherein the substrate which is respectively bent at the second bending area, the third bending area or the fourth bending area disposes the second bending area, the third bending 
Regarding claim 15, the combination of Oh & Yoshida teaches the display device of claim 13, wherein the emission layer comprises:  a first emission layer (layer 720 in Fig. 4 of Oh)  in the flat area (area PA1 in Fig. 3 of Oh) and with which the image is displayed in the flat area, and a bending emission layer (layer 720 in Fig. 5 of Oh) in the second bending area, the third bending area and the fourth bending area and with which the image is respectively displayed in the second bending area, the third bending area, and the fourth bending area (see Fig. 2 and 3 and paragraph 73 of Oh which discloses how display is implemented on any given bending side;  Fig 18 of Oh shows how the display is implemented on second and fourth bending sides; bending side pixel structure disclosed in Fig. 2-3 is applicable to second, third, and fourth bending sides shows in Fig. 18), and the substrate (layer 110 in Fig. 5 of Oh) which is respectively bent at the second bending area, the third bending area or the fourth bending area bends the bending emission layer(see Fig. 18 of Oh annotated above; it is evident that the substrate is bent at the second, third and fourth bending areas and that the second, third and fourth bending area are disposed under the flat area).  
Regarding claim 16, the combination of Oh & Yoshida teaches the display device of claim 5, wherein the emission layer comprises: a first emission layer (layer 720 in Fig. 4 of Oh) in the flat area (area PA1 in Fig. 3 of Oh) and with which the image is displayed in the flat area, and a bending emission layer (layer 720 in Fig. 5 of Oh) in the first upper bending portion and with which the image is displayed in the first upper bending portion (see Fig. 18 of Oh annotated above), and  the light-emitting element comprises: a first electrode (layer 710 in Fig. 5 of Oh annotated above) and a second electrode (layer 730 in Fig. 5 of Oh annotated above) facing each other, and the first emission layer (layer 720 in Fig. 5 of Oh annotated above) between the first electrode and the second electrode, further comprising a third insulating layer (layer 181 in 
Regarding claim 17, the combination of Oh & Yoshida teaches the display device of claim 16, further comprising a fourth insulating layer (layer 190 of Fig. 5 of Oh annotated above)  between the second electrode (layer 730) and the third insulating layer (layer 181; layer 190 is in between element 730 and layer 181 e.g. along the line C-D in Fig. 5), wherein the bending emission layer (layer 720) is between the fourth insulating layer (layer 190) and the second electrode (layer 730; emission layer is in between element 730 and layer 190 e.g. along the E-F), and the substrate which is bent at the first bending area bends the bending emission layer together with the first upper bending portion (see Fig. 2, 3, and 18).  
Regarding claim 18, the combination of Oh & Yoshida teaches the display device of claim 5. Oh lacks details about the implementation of first wire, second wire and connection wire in the first lower bending portion. Yoshida teaches (e.g. Fig. 6 of Yoshida) a first wire (element WS1) and a second wire (element WS2) on the inorganic layer (layer 116) and through which an electrical signal is applied from outside the display device to the first upper bending portion and the flat area for displaying the image, the first wire (element WS1) and the second wire (element WS2) disposed at opposing sides of the first lower bending portion, and  a connection wire (element WS3) which electrically connects the first wire (element WS1) to the second wire (WS2), the connection wire and the data conductor being respective portions of a same material layer on the substrate.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the connection wire, as taught by 
Regarding claim 19, the combination of Oh & Yoshida teaches the display device of claim 18, wherein the substrate (layer 100 in Fig. 5 of Oh) which is bent at the first bending area (D2 in Fig. 1 annotated above) bends the connection wire (element WS3 in Fig. 6 of Yoshida) together with the first lower bending portion (see layer FLB in Fig.1 of Oh annotated above).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 20190074331 A1), hereinafter ‘Oh’ in view of Yoshida (US 20190372035 A1) and further in view of Song et al. (US 20180329552 A1), hereinafter ‘Song”.
Regarding claim 20, the combination of Oh & Yoshida teaches the display device of claim 19, further comprising an encapsulation layer (layer 210 In Fig. 5 of Oh annotated above), wherein in the flat area, the first emission layer (layer 720) is between the encapsulation layer (layer 210) and the third insulating layer (layer 181), the encapsulation layer (layer 210) extends from the flat area to be disposed in the first upper bending portion (layer FUB in Fig.1 annotated above), and in the first upper bending portion, the bending emission layer (layer 720) is between the encapsulation layer (layer 210) and the third insulating layer (layer 181).  
The combination of Oh & Yoshida lacks details on the composition of the encapsulation layer. Song teaches in paragraph 33 that the encapsulation of an OLED device is made of inorganic layers and organic layers. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate an encapsulation layer using inorganic and organic layers, as taught by Song, in the OLED device, as taught by Oh and Yoshida. Encapsulation layer made of inorganic and organic layers prevents external moisture and Oxygen from entering the light emitting device.
Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (KR20190027986 A), hereinafter ‘Oh’ in view of Yoshida (US 20190372035 A1) and further in view of Kim et al. (US 20160218305 A1), hereinafter Kim.
For the purpose of examination, the document US 20190074331 A1 will be considered as the English translation for Oh et al. (KR20190027986 A).
Regarding claim 6, the combination of Oh & Yoshida teaches the display device of claim 2. They lack details about the first bending area, the barrier layer and the buffer layer of the inorganic layer include a first opening. Kim teaches (see Fig. 1 and paragraphs 69, 73, and 81) that the barrier layer (layer IL3) and the buffer layer (layer IL2) in the first bending area (area 300) has a hole (opening OP)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a hole, as is taught by Kim, in the OLED structure, as is taught by Oh and Yoshida. Hole in the first bending region will reduce the mechanical bending stress and thereby avoid potential crack, breakage, and change in electrical characteristics of the OLED device. 
Regarding claim 7, the combination of Oh, Yoshida and Kim teaches the display device of claim 6, wherein in the first lower bending portion, the first insulating layer and the second insulating layer of the inorganic layer (these two layers corresponds to the 121a and 121b layers as shown in Fig. 5 of Oh annotated above and the layer IL1 in Fig.1 of Kim) include a second opening (opening OP).  Kim lacks details about placing the openings OP in the first lower bending portion. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the opening, as is taught by Kim, in the lower bending portion, as is taught by Oh and Yoshida, such that it will be aligned with the first opening at the first lower bending portion. The second opening will improve the mechanical and electrical reliability in the first lower bending portion.

Allowable Subject Matter
Claims 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBRATAKUMAR MANDAL whose telephone number is (408)918-7639.  The examiner can normally be reached on Monday-Friday 7:30-4:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Feeney Brett can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUBRATAKUMAR MANDAL/Examiner, Art Unit 2822                                                                                                                                                                                                        
/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822